STATE OF MICHIGAN

                             COURT OF APPEALS



JAMES C. HIGGS and REBECCA R. HIGGS,                       UNPUBLISHED
                                                           May 5, 2015
              Plaintiffs/Counter Defendants-
              Appellants,

and

KURT FEIGHT,

              Plaintiff,

v                                                          No. 321102
                                                           Isabella Circuit Court
TERRI RAMON AND TERRY LOTT,                                LC No. 2012-010254

              Defendants/Counter Plaintiffs-
              Appellees.


Before: OWENS, P.J., and JANSEN and MURRAY, JJ.

OWENS, P.J., (concurring).



       I concur in the result only.



                                                     /s/ Donald S. Owens




                                               -1-